F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       August 3, 2007
                            FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                         Clerk of Court



    M ELV A K . C RA WFO RD ,

                Plaintiff-Appellant,

    v.                                                    No. 06-6316
                                                    (D.C. No. CIV-05-583-L)
    M ICHAEL J. ASTRUE, Commissioner                      (W .D. Okla.)
    of the Social Security Administration,

                Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before TA CH A, Chief Judge, BARRETT, Senior Circuit Judge, and M U RPH Y,
Circuit Judge.




         M elva K. Crawford appeals the district court’s affirmance of the decision

of the Commissioner of the Social Security Administration denying her

application for disability insurance benefits and supplemental security income

payments.



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      M s. Crawford claimed disability beginning in February 1998 due to carpal

tunnel syndrome, asthma, arthritis, chest pain, and depression. 1 The

Administrative Law Judge (“ALJ”) denied benefits after finding that

M s. Crawford was severely impaired because of her asthma and generalized

arthritis, but that she did not meet a listing, was not entirely credible, and retained

the residual functional capacity for a full range of sedentary work. Application of

the M edical-Vocational guidelines, see 20 C.F.R. Part 404, Subpt. P., App. 2, at

step five of the sequential-evaluation process resulted in a finding of “not

disabled.” See Aplt. App. Vol. II at 24. The Appeals Council considered the new

medical evidence M s. Crawford submitted after the hearing but nonetheless

affirmed the ALJ’s decision. 2 W e have jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), and we affirm.

      In this appeal, M s. Crawford raises the same issues she raised in the district

court, namely that the Commissioner (1) failed to meet his heightened burden to

show that she does not have any significant nonexertional impairments before



1
      Despite this alleged onset date, M s. Crawford does not dispute the
Commissioner’s conclusion that the relevant periods of inquiry are from
February 1, 2003, through August 7, 2004, for her disability insurance claim and
from M arch 11, 2003, through August 7, 2004, for her supplemental security
income claim.
2
      This evidence, along with other medical reports presented to the Appeals
Council, is part of the administrative record before us as we evaluate the
Commissioner’s decision for substantial evidence. See O’Dell v. Shalala, 44 F.3d
855, 859 (10th Cir. 1994).

                                          -2-
relying on the grids; (2) failed to develop the record with regard to her alleged

heart impairment, (3) erred in evaluating her alleged mental impairment, and

(4) failed to show that she had full use of her hands, thus making reliance on the

grids erroneous. W e review the Commissioner’s decision to determine “whether

the factual findings are supported by substantial evidence in the record as a whole

and whether the correct legal standards were applied.” Howard v. Barnhart,

379 F.3d 945, 947 (10th Cir. 2004).

      M s. Craw ford’s arguments are without merit. In his well-reasoned report

and recommendation, adopted in its entirety by the district court, the magistrate

judge thoroughly analyzed each of M s. Crawford’s claims using the same

standard of review that governs our review, see Aplt. App. Vol. I at 14, and we

find his analysis and conclusions to be persuasive on each point, id. at 15-33.

Accordingly, we see no reason to repeat that analysis, and we affirm for

substantially the same reasons set forth in the magistrate judge’s report and

recommendation and adopted by the district court.

      The judgment of the district court is AFFIRMED.


                                                     Entered for the Court


                                                     Deanell Reece Tacha
                                                     Chief Circuit Judge




                                         -3-